UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1843


In Re:   IRIS F. ALLEN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:09-cr-00355-HEH-1)


Submitted:   October 30, 2013               Decided:   November 21, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Iris F. Allen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Iris   F.    Allen    petitions   this      court     for    a   writ

mandamus, alleging that the district court unduly delayed acting

on her 28 U.S.C.A. § 2255 (West Supp. 2013) motion to vacate.

She seeks an order from this court directing the district court

to act.     Because the district court entered an order denying

Allen’s § 2255 motion on August 28, 2013, we deny the mandamus

petition as moot. ∗       We grant Allen leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in    the     materials

before    this   court   and   argument   would   not   aid     the   decisional

process.

                                                               PETITION DENIED




     ∗
       Issues raised in Allen’s Addendum, filed after the August
28 decision, are more properly considered on direct appeal. We
note that Allen’s direct appeal, pending in this court as No.
13-7607, is not yet ripe for disposition.



                                      2